Citation Nr: 1530864	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  09-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran had active military service from November 1990 to May 1991.  This service included support of Operation Desert Shield/Desert Storm from January 20 to April 3, 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in New Orleans, Louisiana.  Also denied by the RO at this time was a claim seeking service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  Following being remanded by the Board in February 2013, this claim was later granted by the RO in June 2013.  As such, this claim is no longer before the Board for appellate consideration.  

The instant claim was remanded by the Board in February 2013.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As will be discussed below, and to the extent possible, the directives of the remands were completed.  Accordingly, the Board finds that VA has substantially complied with the Board's remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).

The Board notes that it has reviewed both the Veteran's physical claims file and his paperless Veterans Benefits Management System (VBMS) and Virtual VA claims file.







FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran has a functional gastrointestinal disorder, namely irritable bowel syndrome, which is presumptively due to his Persian Gulf War service.


CONCLUSION OF LAW

The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 1112, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks, in part, service connection for irritable bowel syndrome, to include as a qualifying chronic disability resulting from an undiagnosed illness.  In this decision, as the Board is granting this benefit in the decision below, no discussion of VA's duty to notify and assist is necessary with respect to this claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

Additionally, service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

The Veteran's DD 214 shows that he had foreign service in support of Operation Desert Shield/Desert Storm.  In addition, in the appealed November 2007 rating action, the RO noted that the Veteran had served in the Persian Gulf.  Hence, he is entitled to the presumptions applicable to claims by Persian Gulf veterans. 

A "qualifying chronic disability" means a chronic disability resulting from: an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In the case of claims based on the presumptions in 38 U.S.C.A. § 1117; 38 C.F.R. §3.117, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated in accordance with VA's schedule for rating disability.  Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

Irritable bowel syndrome is rated as irritable colon syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2014).  Moderate irritable bowel syndrome warrants a 10 percent rating and is characterized by frequent episodes of bowel disturbance with abdominal distress.  Id.



The Veteran has been diagnosed with irritable bowel syndrome, a known functional gastrointestinal disorder (see February 2013 VA Intestinal examination report).  At the February 2013 VA examination, the Veteran reported having problems with nausea, abdominal cramping and episodes of diarrhea in 1991 while serving in the Persian Gulf.  He complained of present complaints including abdominal pain and diarrhea.  The VA examiner supplied a diagnosis of irritable bowel syndrome, with a diagnosis date of April 1991.

Also, as mentioned by the Board in February 2013, two different VA examiners had previously offered opinions that the Veteran did, in fact, suffer from irritable bowel syndrome.  See VA examination reports, dated in November 2006 and October 2007.  In November 2006, the Veteran complained of frequent gaseous distention with belching and flatulence, as well as frequent pyrosis with burning epigastric and substernal pain without regurgitation.  In October 2007, the Veteran complained of heart burn and abdominal pain, as well as alternating diarrhea and constipation.  However, the Board noted, those diagnoses appeared to be based in large part on history provided by the Veteran.  Also, it was reported that service treatment records failed to demonstrate the presence of irritable bowel syndrome.

The competent and credible evidence of record shows that the Veteran has a current disability of irritable bowel syndrome, a known functional gastrointestinal disorder, and that he is a Persian Gulf War Veteran.  Further, the February 2013 VA examination shows that he is symptomatic to a degree of at least 10 percent and has been for over six months.  All elements needed for service connection in this case are satisfied.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i); Shedden, 381 F.3d at 1167.  The claim for service connection for irritable bowel syndrome is granted.

                                                                                             (Continued on next page)




ORDER

Service connection for irritable bowel syndrome is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


